


Exhibit 10.26

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective as of January 24, 2013, by and between NEIL H. NGUYEN (“Executive”)
and DIGITAL GENERATION, INC., a Delaware corporation (the “Company”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement (as defined below).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement effective as of January 1, 2012, as amended by that certain Amendment
to Employment Agreement dated as of March 29, 2012 (together, the “Agreement”);
and

 

WHEREAS, the Company and Executive desire to amend the Agreement on the terms
and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Executive hereby amend the Agreement as follows:

 

1.                                      Section 6(b) of the Agreement is hereby
amended to read as follows:

 

(b)                                 “Change in Control” shall mean and include
each of the following:

 

(i)                                     any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

 

(ii)                                  the majority of the Board is composed of
members who either (A) have served less than 12 months, and were not approved by
a majority of the Board at the time of their election or appointment, and/or
(B) were nominated by the Board, or otherwise appointed or elected by or to the
Board, pursuant to or in connection with an agreement or understanding to
forestall or settle (or otherwise not pursue) a proxy contest or one or more
stockholder proposals to amend (or otherwise relating to) the Company’s bylaws,
certificate of incorporation or other documents or policies addressing the
governance of the Company or rights of Company stockholders;

 

(iii)                               the merger or consolidation of the Company
with or into another entity or the merger of another entity into the Company or
any subsidiary thereof with the effect that immediately after such transaction
the stockholders of the Company immediately prior to such transaction (or their
affiliates) hold less than 50% of the total voting power of all securities
generally entitled to vote in the election of directors, managers or trustees of
the entity surviving such merger or consolidation;

 

--------------------------------------------------------------------------------


 

(iv)                              a tender offer or exchange offer is made and
consummated for the ownership of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding voting
securities; or

 

(v)                                 the sale, lease or other transfer of all or
substantially all of the assets of the Company to any person or group (as such
term is used in Section 13(d)(3) of the Exchange Act).

 

2.                                      This Amendment shall be and is hereby
incorporated in and forms a part of the Agreement.  All other terms and
provisions of the Agreement shall remain unchanged except as specifically
modified herein.  The Agreement, as amended by this Amendment, is hereby
ratified and confirmed.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Amendment on the date(s) set forth below.

 

 

 

DIGITAL GENERATION, INC.

 

 

 

 

 

Date: January 28, 2013

By:

/s/ Sean Markowitz

 

 Name:

Sean Markowitz

 

Title:

General Counsel

 

 

 

 

 

EXECUTIVE

 

 

 

 

Date: January 31, 2013

/s/ Neil Nguyen

 

Neil Nguyen

 

3

--------------------------------------------------------------------------------
